NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 PAULA JO HEARN,
                     Petitioner

                           v.

          DEPARTMENT OF THE ARMY,
                 Respondent

     MERIT SYSTEMS PROTECTION BOARD,
                   Intervenor
             ______________________

                      2013-3137
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0731-12-0120-I-1.
                ______________________

               Decided: October 4, 2016
               ______________________

   ANDREW P. FLEMING, Chiacchia & Fleming, LLP,
Hamburg, NY, for petitioner. Also represented by
CHRISTEN ARCHER PIERROT, East Aurora, NY.

    ALLISON KIDD-MILLER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
2                                           HEARN   v. ARMY



BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.; BRYAN E.
MILLER, U.S. Army Corps of Engineers, Buffalo, NY.

    JEFFREY GAUGER, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, for interve-
nor. Also represented by BRYAN G. POLISUK.
                 ______________________

    Before O’MALLEY, BRYSON, and STOLL, Circuit Judges.
PER CURIAM.
     Paula Jo Hearn petitions for review of the Merit Sys-
tems Protection Board’s (“Board”) decision affirming the
Department of the Army’s (“Army”) removal of Ms. Hearn
from her position as a program analyst based on a suita-
bility determination. Hearn v. Dep’t of the Army, 119
M.S.P.R. 412 (M.S.P.B. 2013). Because Ms. Hearn failed
to file a timely petition for review to this court, we must
dismiss for lack of jurisdiction.
                        DISCUSSION
                             I
     In the summer of 2011, the Army Corps of Engineers
hired Ms. Hearn, subject to a background investigation,
as a program analyst. After her interview for this posi-
tion, Ms. Hearn submitted background paperwork noting
that she had pled guilty to a misdemeanor of “exceed[ing]
authorized access of computer,” but she did not describe
the circumstances of this guilty plea. During the back-
ground investigation, OPM discovered that, during Ms.
Hearn’s prior employment at a Department of Homeland
Security (“DHS”) detention center, Ms. Hearn had covert-
ly monitored the telephone calls of her superiors and
therein improperly learned sensitive information related
to law enforcement and other private information about
fellow employees. Ms. Hearn was arrested for these
HEARN   v. ARMY                                                3



actions, and pled guilty to the misdemeanor of “Fraud and
Related Activity in Connection with Computers.”
    Based on the information uncovered in the back-
ground investigation, the Army removed Ms. Hearn from
her position for suitability reasons. On April 26, 2013,
the Board sustained Ms. Hearn’s removal. Hearn, 119
M.S.P.R. at 412. Ms. Hearn seeks review of the Board’s
decision. She filed her petition for review at this court on
June 26, 2013.
                               II
     Before addressing the merits, an appeals court must
ensure that it has jurisdiction over the matters appealed.
See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94–95 (1998); Bender v. Williamsport Area Sch. Dist., 475
U.S. 534, 541 (1986) (“[E]very federal appellate court has
a special obligation to satisfy itself . . . of its own jurisdic-
tion . . . even though the parties are prepared to concede
it.”) (internal quotation marks and citations omitted).
     On December 27, 2012, Congress limited this court’s
review of final decisions of the Board to those petitions
“filed within 60 days after the Board issues notice of the
final order or decision of the Board.” 5 U.S.C.
§ 7703(b)(1)(A). Failure to comply with that statutory
deadline prevents jurisdiction in this court. See Oja v.
Dep’t of the Army, 405 F.3d 1349, 1360 (Fed. Cir. 2005)
(“Compliance with the filing deadline of 5 U.S.C.
§ 7703(b)(1) is a prerequisite to our exercise of jurisdiction
over this case.”); see also Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984) (stating that the filing
deadline under 5 U.S.C. § 7703(b)(1) is “statutory, manda-
tory [and] jurisdictional”). Prior to the 2012 amendment,
a petition for review must have been “filed within 60 days
after the date the petitioner received notice” of the
Board’s decision. 5 U.S.C. § 7703(b)(1) (2011). With its
April 26, 2013 decision pertaining to Ms. Hearn, the
Board included a “Notice to the Appellant Regarding Your
4                                             HEARN   v. ARMY



Further Review Rights,” stating specifically that the
Federal Circuit “must receive your request for review no
later than 60 calendar days after the date of this order.”
J.A. 1199.
     The Army and the Board, as intervenor, contend that
Ms. Hearn failed to comply with the 60-day statutory time
limit for filing her petition for review, given that her
petition was filed with this court 61 days after the Board
issued its opinion. 1 To be timely filed, a petition for
review must be received by the Clerk of the Court on or
before the date the petition is due. Fed. R. App. P.
25(a)(2)(A). Under § 7703(b)(1), Ms. Hearn’s petition was
due on June 25, 2013. We therefore agree that Ms. Hearn
failed to timely file her petition.
    Ms. Hearn argues that her petition was timely be-
cause, under Federal Rule of Appellate Procedure 26(c),
we must extend her time to file her petition for review by
three days. We disagree; this court has previously reject-
ed the argument that Rule 26(c) extends the date to file a
petition for review. See, e.g., Willingham v. Dep’t of the
Navy, 526 F. App’x 975, 977 (Fed. Cir. 2013). The Federal
Rules of Appellate Procedure also prohibit this court from
extending the deadline for filing a petition for review from
an administrative agency, except where authorized by
law. Fed. R. App. P. 26(b)(2). Ms. Hearn has offered no
citation to any authority that contradicts this interpreta-
tion.
    In the alternative, Ms. Hearn contends that she and
her counsel did not, in fact, receive the Board’s decision on



    1   Before the parties briefed the merits of this peti-
tion, the Army filed a motion to dismiss based on lack of
jurisdiction. We denied the motion and ordered the
parties to address jurisdictional arguments in the merits
briefing.
HEARN   v. ARMY                                             5



April 26, 2013. Ms. Hearn asserts that we should there-
fore calculate the permissible time for the filing of her
petition for review based on when she actually received
the Board’s decision. This argument also fails. Under the
Board’s regulations, an e-filer is deemed to have received
case documents on the date of electronic submission. 5
C.F.R. § 1201.14(m)(2). The Board’s filing of its decision
on April 26, 2013 started the 60-day period under §
7703(b)(1)(A); this period ended on June 25, 2013. Ms.
Hearn’s request that we consider the date on which she
claims actual receipt of the Board’s decision in our analy-
sis amounts to a request for equitable tolling. Our prece-
dent is clear that the deadline to petition for review of a
board decision is not subject to equitable tolling. See, e.g.,
Oja, 405 F.3d at 1358–60. The time limit is statutory and
jurisdictional; it cannot be waived. See id.
    We find Ms. Hearn’s remaining arguments to be with-
out merit. Based on the record before us, it is clear that
Ms. Hearn had notice of the new requirements for filing a
petition for review under § 7703(b)(1) at the time the
Board’s decision was issued. Because Ms. Hearn’s peti-
tion was filed after the 60–day period provided by statute,
this court cannot exercise jurisdiction to address the
merits of her case. See, e.g., Willingham, 526 F. App’x. at
977–78; Howard v. MSPB, 392 F. App’x 857 (Fed. Cir.
2010) (dismissing for lack of jurisdiction a petition filed
three days late by an e-filer); see also Fed. R. App. P.
25(a)(2)(A) (noting that “filing is not timely unless the
clerk receives the papers within the time fixed for filing”).
                         DISMISSED
                           COSTS
    Each party shall bear its own costs.